COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-075-CR


DERYL DANIELLE WARE                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                    ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Deryl Danielle Ware appeals his conviction for failure to register

as a sex offender.2 We affirm.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel



      1
          … See Tex. R. App. P. 47.4.
      2
          … See Tex. Code Crim. Proc. Ann. art. 62.102 (Vernon 2006).
avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 3 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. We gave appellant the opportunity to file a pro se brief, and

he has filed one. In addition, the State has filed a letter brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record.4 Only then may we grant counsel’s motion to withdraw.5

      We have carefully reviewed the record, counsel’s brief, appellant’s pro se

brief and supplement, and the State’s brief. We agree with counsel that this

appeal is wholly frivolous and without merit; we find nothing in the record that

might arguably support the appeal.6 Accordingly, we grant counsel’s motion

to withdraw and affirm the trial court’s judgment.


      3
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      4
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W .2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      5
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).
      6
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005); Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

                                        2
                                       PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 9, 2008




                               3